Exhibit 10.5




HILB, ROGAL AND HAMILTON COMPANY




2003 RESTRICTED STOCK AGREEMENT

  




THIS RESTRICTED STOCK AGREEMENT, dated as of this 6th day of May, 2003, between
Hilb, Rogal and Hamilton Company, a Virginia corporation (“the Company”), and
Martin L. Vaughan, III (the “Employee”), is made pursuant and subject to the
provisions of the Company’s 2000 Stock Incentive Plan, as amended, which is
incorporated herein by reference, and any future amendments thereto (the
“Plan”), a copy of which is attached.  All terms used herein that are defined in
the Plan shall have the same meanings given them in the Plan.

1.

Award of Restricted Stock.  The Company hereby awards to the Employee, subject
to the terms and conditions of the Plan and the provisions of this Agreement,
4,000 shares of Common Stock of the Company (the “Restricted Stock”).

2.

Terms and Conditions.  The award of Restricted Stock hereunder is subject to the
following terms and conditions:

(a)

Contingent Vesting.  The award of Restricted Stock to Employee is intended to
encourage Employee to cause the operating earnings of Company to grow by at
least 10% per calendar year.  At each of the vesting dates set forth in
paragraph 2(b), Restricted Stock will be eligible to vest only if the Company
achieves a 10% annual growth in fully diluted earnings per share based on
Operating Income in at least one of the two preceding calendar years.  If the
earnings growth requirement has not been met at any of the vesting dates set
forth in paragraph 2(b), all of the Restricted Shares eligible for vesting on
that date shall be cancelled.



--------------------------------------------------------------------------------

(b)

Restricted Period.  Except as provided in paragraphs 2(a) and 3, the Restricted
Stock shall vest and become nonforfeitable in accordance with the schedule set
forth below:




Date

10%

Earnings Growth
Requirement

Percent of

Award Vested




May 6, 2005




2004 vs. 2003

or

2003 vs. 2002




25%

May 6, 2006

2005 vs. 2004

or

2004 vs. 2003

50%

May 6, 2007

2006 vs. 2005

or

2005 vs. 2004

75%

May 6, 2008

2007 vs. 2006

or

2006 vs. 2005

100%




The period from the date hereof until the shares of Restricted Stock have become
100% vested shall be referred to as the “Restricted Period.”

(c)

Issuance of Certificates; Restrictive Legend.  The stock certificate(s)
evidencing the Restricted Stock shall be issued and registered on the Company’s
books and records in the name of the Employee as soon as practicable following
the date of this Agreement.  The Company shall retain physical possession and
custody of each stock certificate representing the Restricted Stock until such
time as the Restricted Stock becomes vested in accordance with paragraph 2(b)
above.  The Employee will deliver to the Company a stock power, endorsed in
blank, with respect to each award of Restricted Stock.  Each stock certificate
shall bear a restrictive legend in substantially the following form:



--------------------------------------------------------------------------------

The shares represented by this certificate are restricted and may be transferred
only in accordance with the Restricted Stock Agreement between Hilb, Rogal and
Hamilton Company and Martin L. Vaughan, III, dated May 6, 2003.




Upon the written request of the Employee following the vesting of any portion of
the shares of Restricted Stock prior to any event of forfeiture under paragraph
3, the Company will promptly issue a stock certificate, without such restrictive
legend, with respect to the vested portion of the shares of the Restricted Stock
registered on the Company’s books and records in the name of the Employee.
 Following the expiration of the Restricted Period, the Company will promptly
issue a stock certificate, without such restrictive legend, for any shares of
Restricted Stock that have vested prior to any event of forfeiture under
paragraph 3 and have not been reissued without a restrictive legend as provided
in the preceding sentence.

(d)

Transferability.  During the Restricted Period, the Employee shall not sell,
assign, transfer, pledge, exchange, hypothecate, or otherwise dispose of
unvested Restricted Stock.  Upon receipt by the Employee of stock certificate(s)
representing vested shares without a restrictive legend pursuant to paragraph
2(c) above, the Employee may hold or dispose of the shares represented by such
certificate(s), subject to compliance with (i) the terms and conditions of the
Plan and this Agreement and (ii) applicable securities laws of the United States
of America and the Commonwealth of Virginia.

(e)

Shareholder Rights.  Prior to any forfeiture of the shares of Restricted Stock
and while the shares are Restricted Stock, the Employee shall, subject to the
terms of this Agreement and the restrictions of the Plan, have all rights of a
shareholder with respect to the shares of Restricted Stock awarded hereunder,
including the right to receive dividends and other distributions as and when
declared by the Board of Directors of the Company and the right to vote the
shares of Restricted Stock.

(f)

Tax Withholding.  The Company shall have the right to retain and withhold from
any award of the Restricted Stock, the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to such
award.  At its discretion, the Company may require the Employee receiving shares
of Restricted Stock to pay or otherwise reimburse the Company in cash for any
such taxes required to be withheld by the Company and withhold any distribution
in whole or in part until the Company is so paid or reimbursed.  In lieu
thereof, the Company shall have the unrestricted right to withhold, from any
other cash amounts due (or to become due) from the Company to the Employee, an
amount equal to such taxes required to be withheld by the Company to reimburse
the Company for any such taxes (or retain and withhold a number of shares of
vested Restricted Stock, having a market value not less than the amount of such
taxes, and cancel in whole or in part any such shares so withheld, in order to
reimburse the Company for any such taxes).

3.

Death; Disability; Retirement; Termination of Employment.  The shares of
Restricted Stock not yet vested shall become 100% vested and transferable in the
event that the Employee dies or becomes permanently and total disabled (within
the meaning of Section 22(e)(3) of the Internal Revenue Code) while employed by
the Company or an Affiliate during the Restricted Period.  Upon attaining age 62
with 10 consecutive years of service with the Company or an Affiliate, or in any
other circumstance approved by the Committee in its sole discretion, the shares
of Restricted Stock shall become 100% vested and transferable.  In all events
other than those previously addressed in this paragraph, if the Employee ceases
to be an employee of the Company or an Affiliate, the Employee shall be vested
only as to that percentage of shares of Restricted Stock which are vested at the
time of the termination of his



--------------------------------------------------------------------------------

employment and the Employee shall forfeit the right to the shares of Restricted
Stock which are not yet vested on the termination date.

4.

No Right to Continued Employment.  This Agreement does not confer upon the
Employee any right with respect to continuance of employment by the Company or
an Affiliate, nor shall it interfere in any way with the right of the Company or
an Affiliate to terminate his or her employment at any time.

5.

Change of Control or Capital Structure.  Subject to any required action by the
shareholders of the Company, the number of shares of Restricted Stock covered by
this award shall be proportionately adjusted and the terms of the restrictions
on such shares shall be adjusted as the Committee shall determine to be
equitably required for any increase or decrease in the number of issued and
outstanding shares of Common Stock of the Company resulting from any stock
dividend (but only on the Common Stock), stock split, subdivision, combination,
reclassification, recapitalization or general issuance to the holders of Common
Stock of rights to purchase Common Stock at substantially below its then fair
market value or any change in the number of shares of Common Stock outstanding
effected without receipt of cash, property, labor or services by the Company or
for any spin-off or other distribution of assets to shareholders. 

In the event of a Change of Control, this award of Restricted Stock shall
immediately vest pursuant to the provisions of Section XIII(3) of the Plan.  In
the event of a change in the Common Stock of the Company as presently
constituted, which is limited to a change of all or part of its authorized
shares without par value into the same number of shares with a par value, or any
subsequent change into the same number of shares with a different par value, the
shares resulting from any such change shall be deemed to be the Common Stock
within the meaning of the Plan.  



--------------------------------------------------------------------------------

The award of Restricted Stock pursuant to the Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate, sell or transfer all or any part of
its business or assets.

6.

Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the Commonwealth of Virginia, except to the
extent that federal law shall be deemed to apply.

7.

Conflicts.  In the event of any conflict between the provisions of the Plan as
in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern.  All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

8.

Employee Bound by Plan.  The Employee hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof.

9.

Binding Effect.  Subject to the limitations stated herein and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Employee and the successors of
the Company.

10.

Forfeiture of Certain Gains.  

(a)

Termination for Cause.  If Employee’s employment is terminated for “Cause”
within one year of any vesting of Restricted Stock herein, the Employee shall
pay to the Company an amount equal to the Fair Market Value of such Restricted
Stock on the date of vesting without regard to any subsequent market price
increase or decrease.  For purposes of this paragraph, “Cause” shall have the
meaning ascribed to it in any employment agreement between the Employee and the
Company that is in effect at the time of termination and, if no such agreement
exists, it shall mean:



--------------------------------------------------------------------------------

(i)

the willful and continued failure of the Employee to perform substantially the
Employee's duties with the Company or one of its affiliates (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Employee by the
Company which specifically identifies the manner in which the Company believes
that the Employee has not substantially performed the Employee's duties, or

(ii)

the willful engaging by the Employee in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

(b)

Forfeiture if Employee Engages in Certain Activities.  If Employee engages in
any activity in competition with any activity of the Company, or inimical,
contrary or harmful to the interests of the Company, including but not limited
to (i) accepting employment with or serving as a consultant advisor or in any
other capacity to an employer that is in competition with or acting against the
interests of the Company, (ii) disclosing or misusing any confidential
information or material concerning the Company or (iii) participating in any
hostile takeover attempt, then (1) any unvested Restricted Stock shall be
forfeited and cancelled and (2) the Employee shall pay to the Company an amount
equal to the Fair Market Value on the date of vesting, without regard to any
subsequent market price increase or decrease, of any Restricted Stock that
vested within one year of the date such activity began.

(c)

Right of Set-off.  Employee hereby consents to a deduction from any amounts owed
by the Company to Employee from time to time (including amounts owed as wages or
other compensation, fringe benefits or vacation pay, to the extent of any
amounts Employee owes the Company under paragraph 10(a) and (b).  Whether or not
the Company elects to make any set-off in whole or in part, if Company does not
recover by means of set-off the full amount owed by



--------------------------------------------------------------------------------

Employee under paragraphs 10(a) and (b), Employee agrees to immediately pay the
unpaid balance to the Company.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized Employee, and the Employee has affixed his or her signature hereto.

HILB, ROGAL AND HAMILTON COMPANY




By:

/s/ Walter L. Smith          ________

Title:

Senior Vice President, General Counsel

and Secretary







MARTIN L. VAUGHAN, III









/s/ Martin L. Vaughan, III                    

Signature



--------------------------------------------------------------------------------

FOR VALUE RECEIVED   I, Martin L. Vaughan, III, hereby sell, assign and transfer
unto HILB, ROGAL AND HAMILTON COMPANY, _________ (___) shares of the Common
Stock of Hilb, Rogal and Hamilton Company standing in my name on the books of
said Corporation represented by Certificate No. 12164 herewith and do hereby
irrevocably constitute and appoint WALTER L. SMITH, or his designee or
successor, attorney to transfer the said stock on the books of the within named
Company with full power of substitution in the premises.

Dated __________, 2003







/s/ Martin L. Vaughan, III            

[Signature - exact name as it

appears on certificate(s)]




Martin L. Vaughan, III














